Citation Nr: 0428574	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  His decorations and awards include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.  

The RO granted entitlement to service connection for PTSD, 
with a rating of 10 percent, effective from May 31, 2002.  In 
a November 2003 decision accompanying the statement of the 
case, the RO increased that rating to 30 percent, also 
effective from May 31, 2002.  This award, however, did not 
terminate the appeal.  Absent a declaration to the contrary, 
a claimant is presumed to be seeking on appeal the maximum 
disability rating available under the rating schedule and 
other applicable law.  AB v. Brown, 6 Vet. App. 35 (1993).

A personal hearing was held at the RO before the undersigned 
in August 2004.  A transcript of the hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the record shows that by means of a June 2002 
letter, the RO provided the veteran with notice concerning 
evidence that could substantiate his original claim of 
entitlement to service connection for PTSD.  This notice 
complied with the requirements of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The record in this case 
also shows that in the statement of the case accompanying the 
decision granting a rating of 30 percent for PTSD, the RO 
reviewed the statutory and regulatory provisions relevant to 
the issue of entitlement to a rating exceeding 30 percent and 
the law describing VA's duties under the VCAA.  

The RO did not provide the veteran with a separate notice 
concerning the evidence that could substantiate entitlement 
to a rating for PTSD exceeding 30 percent, the issue raised 
by his May 2003 notice of disagreement.  However, the General 
Counsel of VA has held that when, as here, a claimant raises 
a new, "downstream" issue in a notice of disagreement, VA 
is not required under the VCAA to furnish a new notice 
concerning that issue so long as it properly addresses the 
issue in a statement of the case.  See VAOPGCPREC 8-03.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) 
(West 2003).  

Nevertheless, the Board finds that since the claim is being 
remanded for development of evidence, the VBA AMC should 
furnish a supplemental notice to the veteran and his 
representative concerning the evidence that is necessary to 
substantiate entitlement to a rating for PTSD exceeding 30 
percent.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

It appears to the Board that VA treatment records pertinent 
to the evaluation of the veteran's PTSD may be outstanding.  
At the August 2004 personal hearing before the undersigned, 
the veteran disclosed that he was being treated for his PTSD 
every 90 days at the VA medical facility in Santa Barbara, 
California (and mentioned in particular that he was seen by a 
psychiatrist, Dr. M.).  However, it does not appear that the 
claims file contains the records of the treatment that the 
veteran has described.  Therefore, the claim is being 
remanded so that this evidence may be associated with the 
claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466 
(1998) (when outstanding VA records could be determinative of 
the claim, a remand for readjudication is in order).

The veteran also disclosed at the August 2004 personal 
hearing that he was being seen by a psychologist in San Luis 
Obispo for his PTSD on an "as-needed basis" amounting to 
approximately every two weeks.  It should be clarified on 
remand whether he was referring to a private, rather than a 
VA psychologist, as seems to be the case.  Because medical 
records corresponding to these references are not now on 
file, the claim is being remanded so that this evidence, if 
outstanding, may be secured.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1).

The veteran noted in a November 2002 statement that medical 
records prepared by Dr. F. of San Luis Obispo were relevant 
to his claim and provided an address to which he suggested 
the RO could send a letter to Dr. F. requesting the records.  
The claims file reflects that the RO requested the veteran's 
treatment records from Dr. F. in a letter sent in June 2002.  
There is some difference between the address provided by the 
veteran in his November 2002 statement and the address to 
which the RO wrote in June 2002, which was that stated in a 
release (VA Form 21-4142) that the veteran signed in May 
2002.  It is not clear, moreover, whether Dr. F. is the same 
as the mental health care provider in San Luis Obispo to whom 
the veteran referred in his August 2004 hearing testimony.  
Nevertheless, records prepared by Dr. F. are not on file and 
must be sought on remand.  See id.

The veteran also indicated at the August 2004 personal 
hearing before the undersigned that because of his PTSD, he 
would have difficulty obtaining and retaining employment.  
On remand, the RO should determine if there are employment or 
employment agency records outstanding that could be relevant 
to the claim and should make efforts to obtain any such 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When records needed to decide a claim for VA 
benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

When such records are not in the custody of a federal 
department or agency, reasonable efforts to obtain them 
generally will consist of an initial request and, if the 
records are not received, at least one follow-up request, but 
a follow-up request is not required if a response to the 
initial request indicates that the records being sought do 
not exist or that a follow-up request would be futile.  
However, if VA receives information showing that subsequent 
request to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.


The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

A VA examination was provided in this case in July 2002.  
However, if additional medical records are obtained on 
remand, a supplemental examination should be provided.  

The rating of the veteran's PTSD must take into account all 
evidence of the nature and severity of the disability from 
May 31, 2002 and might be composed of separate ratings 
reflecting different levels in the severity of that 
disability over the ensuing period of time.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It may not be concluded that a VA examination report is 
adequate for rating purposes if medical records relevant to 
the severity of the disability during the period in concern 
were not before the VA examiner.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (VA's duty is to afford the 
claimant a thorough and contemporaneous medical examination, 
one that is fully informed and takes into account the records 
of prior examination and treatment).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
entitlement to a rating for PTSD 
exceeding 30 percent and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should ask the appellant to submit all 
relevant evidence in his possession.  
38 C.F.R. § 3.159(b)(1).  The notice 
should apprise the appellant of the 
appropriate time limitation within which 
to identify or submit relevant evidence.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A copy of the notice must be sent to the 
appellant's representative.  The 
appellant and his representative should 
be allowed appropriate time in which to 
respond.

3.  The VBA AMC should write to the 
appellant and ask him to identify all VA 
medical treatment or examination, and all 
private medical treatment or examination, 
that he has had for his psychiatric 
condition from May 31, 2002 and all 
employment records or employment agency 
records concerning him that are dated 
from May 31, 2002.  

A copy of the letter should be sent to 
the appellant's representative.  The 
appellant and his representative should 
be allowed appropriate time in which to 
respond.

4.  After securing any needed releases 
from the appellant, the VBA AMC should 
make efforts to secure all records to 
which he or his representative refers in 
response to the notice requested in 
Paragraphs 2 or 3.  

Regardless of whether the appellant or 
his representative responds, the VBA AMC 
should ensure that any VA treatment 
records concerning the appellant's 
psychiatric disability that are dated 
from May 31, 2002 are associated with the 
claims file.  As part of this 
undertaking, the VBA AMC should request 
all of the treatment records concerning 
the appellant's psychiatric disability 
from the VA medical facility in Santa 
Barbara, California.  

In addition, regardless of whether the 
appellant or his representative responds, 
and after securing any needed release, 
the VBA AMC should make efforts to obtain 
all medical records concerning the 
appellant's psychiatric condition from 
Dr. F., including writing to him at the 
San Luis Obispo, California address named 
by the appellant in his statement of 
November 2002.

The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant and 
his representative regarding records that 
could not be obtained.

5.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
for the purpose of identifying the 
current characteristics and severity of 
the appellant's PTSD.  The examination 
should be performed by a VA psychiatrist 
or, if necessary, a private psychiatrist 
available on a contract or fee basis.

The claims file, copies of 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2003), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial evaluation exceeding 30 
percent for PTSD.  A "staged" rating 
should be assigned, if warranted by the 
evidence.  Fenderson, supra.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
an initial increased rating for PTSD and may result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


